Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14f-1 INFORMATION STATEMENT PURSUANT TO SECTION 14(f) OF THE SECURITIES EXCHANGE ACT OF 1934 AND RULE 14f-1 THEREUNDER Mercari Communications Group, Ltd. (Exact name of Registrant as specified in its corporate charter) Colorado 0-17284 84-1085935 (State or other jurisdiction of Commission File Number (I.R.S. Employer incorporation or organization) Identification Number) 2525 East Cedar Avenue Denver, Colorado 80209 (Address of principal executive office) (303) 623-0203 (Registrants telephone number, including area code) N/A (Former address, if changed since last report) MERCARI COMMUNICATIONS GROUP, LTD. 2525 East Cedar Avenue Denver, Colorado 80209 INFORMATION STATEMENT PURSUANT TO SECTION 14(f) OF THE SECURITIES EXCHANGE ACT OF 1934 AND RULE 14f-1 PROMULGATED THEREUNDER NOTICE OF CHANGE IN COMPOSITION OF THE BOARD OF DIRECTORS October 28, 2009 This Information Statement is being furnished to holders of record of the common stock, par value $0.00001 per share (Common Stock), of Mercari Communications Group, Ltd., a Colorado corporation (the Company, Mercari, we, us or our), in accordance with the requirements of Section 14(f) of the Securities Exchange Act of 1934, as amended (the Exchange Act), and Rule 14f-1 promulgated under the Exchange Act. No vote or other action by holders of our Common Stock is required in response to this Information Statement. Proxies are not being solicited, and you are not requested to send the Company a proxy. You are urged to read this Information Statement carefully, but you are not required or requested to take any action in connection with this Information Statement. INTRODUCTION We intend to enter into a Stock Purchase Agreement (the Stock Purchase Agreement) with Diversified Private Equity Corporation, a privately-held Delaware corporation (DPEC), and Kanouff, LLC (KLLC) and Underwood Family Partners, Ltd. (Partnership), the two entities which are the majority shareholders of the Company and which are controlled by the officers and directors of the Company, which contemplates a change in control of the Company (the Stock Purchase). In connection with the Stock Purchase, DPEC will purchase, and the Company will sell, an aggregate of 43,822,001 shares of Common Stock for a purchase price of $43,822, or $0.001 per share. In addition, DPEC will purchase 200 shares of Common Stock from KLLC and 200 shares of Common Stock from Partnership for a purchase price of $180,000 payable to each selling shareholder, of which $105,000 will be paid at closing and $75,000 has previously been paid in connection with a letter of intent and related amendments. It is anticipated that the Stock Purchase Agreement will contain post-closing covenants whereby Mercari and DPEC agree to utilize their commercially reasonable efforts to cause Mercari to (i) remain a Section 12(g) reporting company in compliance with and current in its reporting requirements under the Exchange Act; and (ii) cause all of the assets and business or equity interest of DPEC, its subsidiaries and affiliated companies to be transferred to Mercari and, in connection with such transactions, cause Mercaris stock to be distributed by DPEC to DPECs stockholders and the holders of equity interests in the affiliated companies (Reorganization Transaction). In connection with and contemporaneously with the Reorganization Transaction, it is anticipated that Mercari and/or DPEC will seek to obtain at least $10 million in gross proceeds from a financing (the Financing). If the gross proceeds from the Financing exceed $15 million at the time of the last closing of such financing, Mercari will issue additional shares of Common Stock to DPEC at a purchase price of $.001 per share as follows: (i) 18,164,560 additional shares if the amount of the Financing is at least $15 million and less than $20 million; or (ii) 34,058,550 additional shares if the amount of the Financing is $20 million or more. After consummation of the Financing, Mercari will seek to register for resale all of the shares issued in the Financing and shares of Common Stock issued by Mercari from and after December 1, 2001 and prior to the date of the Stock Purchase Agreement. Mercari will use its commercially reasonable efforts to file the registration statement within 60 days after consummation of the Reorganization Transaction (Filing Date) and to have the registration statement become effective within 180 days after the Filing Date. If the SEC requires Mercari to reduce the number of shares included under such registration statement, any such reduction will first be made from the shares issued in the Financing. The post-closing obligations of DPEC and Mercari discussed herein are contingent upon DPECs good faith determination that, after taking commercially reasonable efforts, the transactions are feasible. Such determination shall take into account all relevant material factors, including without limitation, then-current economic, financial and market conditions. -1- Upon the closing of the Stock Purchase, we will experience a change in control and a change in all the members of our Board of Directors. We have not entered into any binding or enforceable agreement with respect to the Stock Purchase, and any such agreement is only expected to be executed simultaneously with the closing of the transaction. Accordingly, there is no assurance that the Stock Purchase will occur, or that the anticipated terms of the transaction, which are described in this Information Statement, will not change materially prior to the completion of the transaction. Please read this Information Statement carefully. It describes the terms of the Stock Purchase and contains certain biographical and other information concerning our officers and directors after completion of the transaction. The terms of the Stock Purchase and related matters described above and elsewhere in this Information Statement are merely a summary of the currently anticipated terms thereof and are subject to change. Upon consummation of the above-described transaction, we expect to file a Current Report on Form 8-K to disclose entering into the Stock Purchase Agreement and the closing of the transaction relating thereto. All Company filings and exhibits thereto, may be inspected without charge at the public reference section of the Securities and Exchange Commission (SEC) at treet, N.E., Washington, DC 20549 or obtained on the SECs website at www.sec.gov . All descriptions of the Stock Purchase, its terms and consequences and related events and transactions set forth in this Information Statement are forward-looking statements as that terms is defined in the Private Securities Litigation Reform Act of 1995. These forward-looking statements involve substantial known and unknown risks, uncertainties and other factors which may cause the Stock Purchase not to be consummated or may cause the actual terms, consequences and related events and transactions to be materially different from those described in this Information Statement. You should not place undue reliance on these forward-looking statements, which speak only as of the date that they were made. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to reflect actual results, later events or circumstances or to reflect the occurrence of unanticipated events. No action is required by the shareholders of the Company in connection with this Information Statement. However, Section 14(f) of the Exchange Act and Rule 14f-1 promulgated thereunder require the delivery to the Companys shareholders of record of the information set forth in this Information Statement at least 10 days prior to the date a change in a majority of the Companys directors occurs (otherwise than at a meeting of the Companys shareholders) in connection with transactions such as the Stock Purchase. Accordingly, the closing of the Stock Purchase and the resulting change in a majority of the Companys directors will not occur until at least 10 days following the delivery of this Information Statement. This Information Statement will be first delivered to the Companys shareholders of record on or about October 28, 2009. THIS INFORMATION STATEMENT IS NOT AN OFFER OF SECURITIES FOR SALE. ANY SECURITIES ISSUED IN THE STOCK PURCHASE DESCRIBED HEREIN WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED OR SOLD IN THE UNITED STATES UNLESS REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION. CHANGE IN CONTROL We intend to enter into the Stock Purchase Agreement with DPEC, the terms of which provide for a change in control of the Company (which we refer to above and throughout this Information Statement as the Stock Purchase) and also to consummate the Stock Purchase. As a requirement of the Stock Purchase, immediately prior to the consummation thereof, our two existing directors, John P. Kanouff and L. Michael Underwood, will appoint the three members of the board of directors of DPEC as our members of the Board of Directors, effective at closing, and both will thereupon resign as directors of the Company. The appointment of DPECs directors to our Board of Directors and the resignations of Messrs. Kanouff and Underwood will result in a change in a majority of our Board. -2- VOTING SECURITIES Our Common Stock is the only class of equity security that is currently outstanding and entitled to vote at a meeting of our shareholders. Each share of Common Stock entitles its holder to one (1) vote. As of October 28, 2009, there were 1,589,399 shares of our Common Stock issued and outstanding. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT Actual Beneficial Ownership Information Before the Stock Purchase The following table sets forth information regarding the beneficial ownership of our Common Stock as of October 28, 2009, for (i) each person known by us to own beneficially more than 5% of our Common Stock, (ii) each of our directors and executive officers, and (iii) all directors and executive officers as a group. Applicable percentage ownership in the following table is based on 1,589,399 shares of Common Stock outstanding as of October 28, 2009. Beneficial ownership is determined in accordance with the rules of the SEC and includes voting and investment power with respect to the securities. Subject to applicable community property laws, the persons named in the table have sole voting and investment power with respect to all shares of Common Stock shown as beneficially owned by them. In addition, shares of Common Stock issuable upon exercise of options, warrants and other convertible securities beneficially owned that are exercisable within sixty days of October 28, 2009, are deemed outstanding for the purpose of computing the percentage ownership of the person holding those securities, and the group as a whole, but are not deemed outstanding for computing the percentage ownership of any other person. Shares Beneficially Owned Percentage of Class Name and Address Beneficial Owners of More than 5% And Directors and Executive Officers: L. Michael Underwood 692,410 (1) 43.6 % 5 Eagle Pointe Lane Castle Rock, CO 80108 John P. Kanouff 692,409 (2) 43.6 % 2525 E. Cedar Avenue Denver, CO 80209 All directors and officers as a group (2 persons) 1,384,819 87.2 % (1) The shares are owned by Underwood Family Partners, Ltd., of which Mr. Underwood is the General Partner. (2) The shares are owned by Kanouff, LLC, of which Mr. Kanouff is the sole owner and Manager. Anticipated Beneficial Ownership Information After the Stock Purchase The following table sets forth information on the anticipated beneficial ownership of our Common Stock after the Stock Purchase by (i) each person who we anticipate being a beneficial owner of more than 5% of our Common Stock, (ii) each of our anticipated directors and executive officers, and (iii) all of our anticipated directors and executive officers as a group. Applicable percentage ownership in the following table is based on 45,411,400 shares of Common Stock anticipated to be outstanding following the Stock Purchase. -3- Beneficial ownership is determined in accordance with the rules of the SEC and includes voting and investment power with respect to the securities. The following information is presented on a forward-looking basis assuming the consummation of the Stock Purchase. Solely for purposes of calculating the number of shares exercisable within sixty days of consummation of the Stock Purchase, we have assumed that the Stock Purchase will become effective on November 9, 2009. Subject to applicable community property laws, the persons named in the table have sole voting and investment power with respect to all shares of Common Stock shown as beneficially owned by them. In addition, shares of Common Stock issuable upon exercise of options, warrants and other convertible securities anticipated to be exercisable or convertible at or within sixty days of the closing, if any, of the Stock Purchase, are deemed outstanding for the purpose of computing the percentage ownership of the person holding those securities, and the group as a whole, but are not deemed outstanding for computing the percentage ownership of any other person. The indication herein that shares are anticipated to be beneficially owned is not an admission on the part of the listed shareholder that he, she or it is or will be a direct or indirect beneficial owner of those shares. Unless otherwise specified, the address of each of the persons set forth below is in care of Diversified Private Equity Corporation, 135 Fifth Avenue, 10 th Floor, New York, NY 10010. Shares Beneficially Owned Percentage of Class Name of Beneficial Owner 5% Shareholders Diversified Private Equity Corporation(1) 43,822,401 96.5 % 135 Fifth Avenue 10 th Floor New York, NY 10010 Directors and Executive Officers Scott L. Mathis(2) 8,630,275 19.0 % Julian Beale 0 - % Peter Lawrence 0 - % Ronald S. Robbins 0 - % Tim Holderbaum 0 - % All directors and executive officers as a group (5 persons)(2) 8,630,275 19.0 % (1) Scott Mathis is the Chief Executive Officer, President, Chairman of the Board and a significant shareholder of DPEC and has shared voting and dispositive power with respect to the shares owned by DPEC. (2) Consists of 8,630,275 shares of common stock held by DPEC, which represents Mr. Mathiss pro rata interest in DPEC. Mr. Mathis is the Chief Executive Officer, President, Chairman of the Board and a significant shareholder of DPEC. Mr. Mathis has shared voting and dispositive power, and may be deemed to be the indirect beneficial owner, of such shares. Mr. Mathis disclaims beneficial ownership of such shares except to the extent of his pecuniary interest in DPEC. DIRECTORS AND EXECUTIVE OFFICERS Current Directors and Executive Officers The following table sets forth the name, positions and ages of our current executive officers and directors. All of the directors and officers identified below will resign effective at the closing of the Stock Purchase and be replaced by the persons set forth in the Section below entitled Anticipated Directors and Executive Officers . -4- Name Age Positions L. Michael Underwood 56 President and Director John P. Kanouff 65 Secretary, Treasurer and Director L. Michael Underwood . During the past five years, Mr. Underwoods principal occupation has been acting as the sole officer of LMU & Company (LMUCO), a Colorado corporation wholly owned by Mr. Underwood. LMUCOs business consists of providing consulting services to businesses. Mr. Underwood is not currently a director of any other publicly held entity. John P. Kanouff . During the past five years, Mr. Kanouffs principal occupation has been acting as the manager of Kanouff, LLC (KLLC), a Colorado limited liability company wholly owned by Mr. Kanouff. KLLCs business consists of providing consulting services to businesses. From November 2004, to July 2006, Mr. Kanouff was a registered representative with US EURO Securities, Inc., a member of the National Association of Securities Dealers. Mr. Kanouff is not currently a director of any other publicly held entity. Anticipated Directors and Executive Officers Upon the closing of the Stock Purchase, we will make the following changes to our Board of Directors and executive officers: Immediately prior to the consummation of the Stock Purchase, we will increase the size of our Board of Directors from two to five, and L. Michael Underwood and John P. Kanouff, our current directors, will appoint Scott L. Mathis, Julian Beale and Peter Lawrence, as directors of the Company, effective at the closing. After such new directors are appointed, Messrs. Underwood and Kanouff will resign as members of our Board of Directors. Mr. Underwood will resign as President and Mr. Kanouff will resign as Secretary and Treasurer, and our Board of Directors will appoint Scott L. Mathis as Chief Executive Officer and President, Ronald S. Robbins as Executive Vice President and Chief Operating Officer, and Tim Holderbaum as Executive Vice
